Order entered July 8, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01054-CV

                    ANTONIO CABALLERO, Appellant

                                       V.

        WILMINGTON SAVINGS FUND SOCIETY, FSB, Appellee

              On Appeal from the 14th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-19-04357

                                   ORDER

       I voluntarily recuse myself from hearing any matter in this appeal.

                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE